Title: From James Madison to Thomas Newton Jr., 2 January 1806 (Abstract)
From: Madison, James
To: Newton, Thomas Jr.


                    § To Thomas Newton Jr. 2 January 1806, Department of State. “Mr. Madison presents his complts. to Mr. Newton and returns Mr. Morgan’s letter. If this gentleman will make out his account for the Seamen brought home, and transmit it with proof of their being citizens and that they were landed in the U. States, such allowance will be made him as is reasonable and warranted by law.”
                